DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3 and 5-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a vibration sensor comprising: a pressure generating element for generating pressure differences between a first and a second volume in response to vibrations of the vibration sensor, the first and second volumes being acoustically sealed from each other; and a pressure transducer for measuring the pressure differences between the first and second volumes, and especially wherein the pressure generating element and the pressure transducer form part of, or are secured to, an arrangement that acoustically seals the first volume from the second volume.
With regards to claim 21, the prior art of record fails to teach and/or suggest a personal device comprising, in combination with the other recited elements, a vibration sensor comprising, a pressure generating element for generating pressure differences between a first and a second volume in response to vibrations of a vibration sensor, the first and second volumes being acoustically sealed from each other; and a pressure transducer for measuring the pressure differences between the first and second volumes, especially wherein the pressure generating element and the pressure transducer forming part of, or being secured to, an arrangement that acoustically seals the first volume from the second volume.
With regards to claim 22, the prior art of record fails to teach and/or suggest a method for detecting vibrations comprising: by use of a pressure generating element located between a 
With regards to claim 26, the prior art of record fails to teach and/or suggest a vibration sensor comprising: a pressure generating element for generating pressure differences between a first and a second volume in response to vibrations of the vibration sensor, the first and second volumes being acoustically sealed from each other, the pressure generating element comprises a moveable element; a pressure transducer for measuring the pressure differences between the first and second volumes; and especially including a static element operatively connected to the moveable element via one or more resilient interconnections, the static and moveable elements, and the one or more resilient interconnections form, in combination, a one-piece component, and wherein one or more openings are provided between the static element and the moveable element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855